UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 14-4028


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ANGEL MEDEL LORENZO,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   William L. Osteen,
Jr., Chief District Judge. (1:12-cr-00279-WO-1)


Submitted:   August 14, 2014                 Decided:   August 21, 2014


Before WILKINSON, NIEMEYER, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mark A. Jones, BELL, DAVIS & PITT, PA, Winston-Salem, North
Carolina, for Appellant.   Randall Stuart Galyon, OFFICE OF THE
UNITED   STATES  ATTORNEY,   Greensboro,  North  Carolina,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Angel Medel Lorenzo pleaded guilty pursuant to a plea

agreement to one count of conspiracy to smuggle and attempt to

smuggle firearms, ammunition and firearm accessories from the

United   States     into   Mexico,     in   violation      of   18     U.S.C.      § 371

(2012), and one count of possession of a firearm in furtherance

of   a   drug     trafficking      crime,     in   violation         of    18    U.S.C.

§ 924(c)(1)(A)(i) (2012).            Counsel filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), asserting that there

are no meritorious issues for appeal but raising for the court’s

consideration whether Lorenzo’s guilty pleas were knowing and

voluntary and whether the court should have granted his motion

to withdraw the pleas.            Lorenzo has filed a pro se supplemental

brief challenging the sentence.               The Government did not file a

brief.    We affirm.

             We   have    reviewed    Lorenzo’s     guilty      plea      hearing      and

conclude     that   the    district     court      fully    complied        with       the

requirements of Fed. R. Crim. P. 11.               We also conclude that the

district court did not abuse its discretion in denying Lorenzo’s

motion to withdraw his guilty plea.                Accordingly, we affirm the

convictions.

             We   review    any    criminal    sentence      for     reasonableness

under    a   deferential     abuse-of-discretion           standard.            Gall    v.

United States, 552 U.S. 38, 51 (2007); United States v. Rivera–

                                        2
Santana, 668 F.3d 95, 100 (4th Cir. 2012).                     The first step

requires that we ensure that the district court committed no

significant procedural error such as failing to calculate (or

improperly     calculating)       the       Sentencing      Guidelines   range,

treating the Guidelines as mandatory, failing to consider the 18

U.S.C. § 3553(a) factors, selecting a sentence based on clearly

erroneous facts, or failing to adequately explain the chosen

sentence —— including an explanation for any deviation from the

Guidelines    range.      Gall,   552   U.S.     at   51;    United   States   v.

Carter, 564 F.3d 325, 328-29 (4th Cir. 2009).                   If we conclude

that a sentence is free of significant procedural error, we then

consider the substantive reasonableness of the sentence.                 United

States v. Lynn, 592 F.3d 572, 575 (4th Cir. 2010).

          Our review of the record shows no procedural error.

We conclude that the sentence was procedurally and substantively

reasonable.     We     have   considered      Lorenzo’s     challenges   to    his

sentence and found them to be without merit.                  We note that the

rule announced in Alleyne v. United States, 133 S. Ct. 2151

(2013) has no bearing on Lorenzo’s sentence.

          In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm Lorenzo’s convictions and sentence.                       This

court requires that counsel inform Lorenzo, in writing, of the

right to petition the Supreme Court of the United States for

                                        3
further review.        If Lorenzo requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

representation.    Counsel’s motion must state that a copy thereof

was served on Lorenzo.

            We dispense with oral argument because the facts and

legal    contentions    are    adequately   presented    in   the   materials

before   this   court    and   argument   would   not   aid   the   decisional

process.

                                                                      AFFIRMED




                                      4